DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted Claims 15-18 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The endoscope apparatus of Claim 1 or the medical imaging device of Claim 8 could be used for a materially different process such as diagnosing or treating a patient.  Further, the method of collecting observation light could be used with a materially different apparatus such as a catheter. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claims 15-18 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Amendment
The amendment filed 1/18/2022 has been entered.  Claims 1-3, 6, 8 have been amended.  Claims 9-18 have been added, with Claims 15-18 withdrawn via election by original presentation.  Claims 1-3, 6, 8-14 are currently pending in the application.  The amendment overcomes the objection and interpretation under 35 U.S.C. 112(f) previously set forth in the Non-Final Office Action of 10/21/2021.

Response to Arguments
Applicant’s arguments, see pages 1-3, filed 1/18/2022, with respect to the rejection(s) of Claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendment to Claim 1.  Applicant's arguments regarding the rejection of Claim 8 under 35 U.S.C. 102(a)(1) have been fully considered but they are not persuasive. 

	Although Claim 8 also recites an optical path, the “heating light”, “observation light”, and “illumination light” are features of the endoscope, which is not positively recited as a part of the medical imaging device.  Therefore, these elements do not further limit the claim in such a way as to overcome the rejection over Bennett.  Please see the rejection of Claim 8 under 102(a)(1) below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the heating light shares more of an optical path with the observation light than does the illumination light” in lines 14-15.  Because no source has been recited to emit the heating light, 
Claim 10 recites “the illumination light is not incident on the heating light absorption filter” in line 2.  Independent Claim 8 recites illumination light provided to a light-incident end of an endoscope, however, none of these elements are positively recited.  Further, the heating light absorption filter is not positively recited in Claim 8.  Therefore, Claim 10 is indefinite because it further limits elements which have not been positively recited as part of the claimed invention.
Claim 11 recites “the illumination light does not overlap the optical path of the observation light” in line 2.  Independent Claim 8 recites illumination light provided to a light-incident end of an endoscope and observation light captured by the light-incident end of the endoscope, however, none of these elements are positively recited.  Further, the optical path of the observation light is not positively recited in Claim 8.  Therefore, Claim 11 is indefinite because it further limits elements which have not been positively recited as part of the claimed invention.
All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140200406 A1 by Bennett et al. (hereinafter “Bennett”).
Regarding Claim 8, Bennett discloses a medical imaging device (endoscopic system 20)  detachably connected to an endoscope (endoscope 22) including a tube (hollow shaft 23; [0025]; Fig. 1) having at a distal end thereof a light-incident end that provides illumination light to a subject (endoscope 22 emits imaging light to illuminate a body cavity) and that captures observation light from the subject 
Regarding Claim 9, Bennett discloses the medical imaging device according to claim 8.  Bennett further discloses wherein the heating light is ultraviolet light (heating light can be ultraviolet [0033]; Fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of JP 2006000282 A by Tsuji et al. (hereinafter “Tsuji”).
Regarding Claim 10, Bennett discloses the medical imaging device according to claim 8.  Bennett does not disclose wherein the illumination light is not incident on the heating light absorption filter.  However, Tsuji discloses an endoscope with a fogging prevention device having an objective lens 38 at .

 Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of US 20060215406 A1 by Thrailkill (hereinafter “Thrailkill”).
Regarding Claim 11, Bennett discloses the medical imaging device according to claim 8.  Bennett does not disclose wherein the illumination light does not overlap the optical path of the observation light.  However, Thrailkill discloses a medical apparatus including a light source 12 which provides annular illumination to a target area A.  Illumination light beams from LEDs 14 follow predetermined paths, denoted by diagonal dashed lines in Fig. 1, to reach the target area A.  After the light is reflected, a camera 26 positioned along central axis 20 captures images of the area for display ([0024]; Figs. 1-2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Bennett with the illumination configuration disclosed by Thrailkill with the benefit of enabling a medical instrument to have a compact and simple mechanical and optical design (Thrailkill [0013]).   

Claims 1-3, 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of Thrailkill and further in view of US 20210011274 A1 by Otterstrom et al. (hereinafter “Otterstrom”).
Regarding Claim 1, Bennett discloses an endoscope apparatus (endoscopic system 20), comprising: a tube (hollow shaft 23; [0025]; Fig. 1) having at a distal end thereof a light-incident end that provides illumination light to a subject (endoscope 22 emits imaging light to illuminate a body cavity) and that captures observation light from the subject (imaging light reflected into endoscope 22; [0031-32]), the tube being insertable into an object to be examined (distal end of hollow shaft 23 is configured for 
Bennett does not disclose the heating light light source positioned between a proximal end and the distal end of the tube or wherein the heating light shares more of an optical path with the observation light than does the illumination light.  However, Thrailkill discloses a medical apparatus including a light source 12 which provides annular illumination to a target area A.  Illumination light beams from LEDs 14 follow predetermined paths, denoted by diagonal dashed lines in Fig. 1, to reach the target area A.  After the light is reflected, a camera 26 positioned along central axis 20 captures images of the area for display.  Thus, the illumination light does not share any of the path with the observation light along the device to the camera ([0024]; Figs. 1-2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Bennett with the illumination configuration disclosed by Thrailkill with the benefit of enabling a medical instrument to have a compact and simple mechanical and optical design (Thrailkill [0013]).   
Further, Otterstrom discloses a light source device which emits light having different wavelengths to an endoscope 12 from light source 14, including ultraviolet light from LED 130 ([0050-53]; Figs. 2, 4).  The ultraviolet light is transmitted from the light source 14 to the endoscope 12 through light guide 26, which enters the endoscope at a position distal to the proximal camera head 16 ([0044]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the ultraviolet light source disclosed by Bennett with the position disclosed by Otterstrom with the benefit of providing a flexible system for light output in a variety of medical procedures (Otterstrom [0101]). 
Regarding Claim 2, Bennett as modified by Thrailkill and Otterstrom discloses the endoscope apparatus according to claim 1.  Bennett discloses the apparatus further comprising: a sensor that receives the observation light and generates an imaging signal (camera 73 provides an image; [0035]; Fig. 1); observation optics that guide the observation light from the light- incident end to the sensor (optical train 29 aligns and guides light; [0028, 35]; Fig. 1) and at least one dichroic mirror provided in the 
Regarding Claim 3, Bennett as modified by Thrailkill and Otterstrom discloses the endoscope apparatus according to claim 2.  Bennett discloses the apparatus further comprising: an endoscope (endoscope 22) including the tube, at least a part of the observation optics, and the heating light absorption filter (hollow shaft 23, optical train 29, and distal window 99 in endoscope 22; [0025, 31]; Figs. 2, 6); and a camera head (console 28; [0035]) including the at least one dichroic mirror (mirror 106; [0037-38]; Fig. 6), the camera head being detachably connected to the endoscope (console 28 attaches via cable to the endoscope 22; [0035]; Fig. 6).
Bennett does not disclose the camera head including the sensor.  However, Otterstrom discloses a light source device which emits light having different wavelengths to an endoscope 12 from light source 14.  The device includes camera head 16, which receives light and acquires image signals ([0043-44]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the camera head disclosed by Bennett with the sensor as disclosed by Otterstrom with the benefit of connection and control between the camera unit and surrounding structures (Otterstrom [0044]).
Regarding Claim 12, Bennett as modified by Thrailkill and Otterstrom discloses the endoscope apparatus according to claim 1.  Bennett further discloses wherein the heating light is ultraviolet light (heating light can be ultraviolet [0033]; Fig. 6).
Regarding Claim 14, Bennett as modified by Thrailkill and Otterstrom discloses the endoscope apparatus according to claim 1.   Bennett does not disclose wherein the illumination light does not overlap the optical path of the observation light.  However, Thrailkill discloses a medical apparatus including a light source 12 which provides annular illumination to a target area A.  Illumination light beams from LEDs 14 follow predetermined paths, denoted by diagonal dashed lines in Fig. 1, to reach the target area A.  After the light is reflected, a camera 26 positioned along central axis 20 captures images of the area for .   

Claims 6, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of Thrailkill and Otterstrom as applied to claim 1 above, and further in view of Tsuji.
Regarding Claim 6, Bennett as modified by Thrailkill and Otterstrom discloses the endoscope apparatus according to claim 1.  Modified Bennett does not disclose wherein a hydrophilic film is formed on a surface of the heating light absorption filter. However, Tsuji discloses an endoscope with a fogging prevention device having an objective lens 38 at the distal end ([0038]).  The objective lens 38 has a surface treatment portion 39 that has undergone hydrophilic treatment and can be placed on the surface of the lens as a film ([0039]; Fig. 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the filter disclosed by Bennett with the hydrophilic portion disclosed by Tsuji with the benefit of improving the wettability and anti-fogging properties of the distal end (Tsuji [0039]).
Regarding Claim 13, Bennett as modified by Thrailkill and Otterstrom discloses the endoscope apparatus according to claim 1.  Bennett does not disclose wherein the illumination light is not incident on the heating light absorption filter.  However, Tsuji discloses an endoscope with a fogging prevention device having an objective lens 38 at the distal end.  The objective lens 38 includes a surface treatment unit 39 used to provide anti-fogging capabilities to the lens.  Illumination light is provided to the subject via first light guide fiber 46 through illumination lens 45.  As shown in Fig. 5, the illumination light is provided below the treated lens such that the illumination light does not pass through a heat filter ([0038-41]; Fig. 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Bennett with the illumination configuration disclosed by Tsuji with the benefit of independently controlling the light amount of illumination light provided (Tsuji [0053]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20020022768 A1
US 20110037948 A1
JP 2017086788 A

	
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795